DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is pending and is currently under examination. 

Status of Previous Rejections
	The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 2003-226963) is withdrawn in view of the Applicant’s amendment to claim 1 and the Applicant’s arguments. 

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Applicant primarily argues that the current amended claim 1 limits the total content of sulfur, aluminum and silicon to 60 ppm or less in combination with 50 to 700 ppm of oxygen and the effect of limiting generation of craters can be further improved  as shown in samples 1 and 2 of table 1 and samples 6, 11 and 12 in Table 2, in which the number of craters are 0 whereas when the oxygen content is 781 ppm  and the amount of sulfur, aluminum and silicon is 61 ppm, the amount of craters is 98 (page 5 of remarks and Table 1 of specification). Thus, Applicant has demonstrated the criticality of the oxygen range in combination with the sulfur, aluminum and silicon content such that 0 craters would be formed. The prior art fails to disclose or adequately suggest a chromium alloy target material having a composition formula in terms of an atomic ratio of Cr100-x-yMi1xM2y, 0.1≤x≤21.0, 0.1 ≤y ≤23.0, in which M1 represents at least one element type selected from Ti and V, M2 represents at least one element type selected from Mo, Mn, B, W, Nb, and Ta, with the remainder being unavoidable impurities, in which 50 to 700 ppm by mass of oxygen and 60 ppm by mass or less of a total content of S, Al, and Si are contained in the unavoidable impurities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796